DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2022 has been entered. 

Response to Amendment
3.	Claims 1 and 15 have been amended. Claims 1-13 and 15-19 are pending. Claims 1 and 15 are independent.

Response to Arguments
4.	Applicant’s arguments [REMARKS] filed on 03/29/2022 have been fully considered. 

5. 	Rejection of Claims 1-13 and 15-19 under 35 USC 101 has been withdrawn in view of applicant’s arguments.

6. 	Claim interpretation of Claim 15 has been withdrawn in view of the examiner’s amendment.

7. 	Rejection of Claims 1-13 and 15-19 under 35 USC 112 (b) has been withdrawn in view of applicant’s amendment and examiner’s amendment.

8. 	The rejection of Claims 1-13 and 15-19 under 35 USC 103 has been withdrawn in view of applicant’s amendment, in light of applicant’s persuasive arguments based on the amendment and updated search.

EXAMINER’S AMENDMENT
9.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s attorney Scott A. Timmerman (Registration No. 55, 678) on 04/28/2022. 
Claim 15 has been amended as follows:
In the Claims:

15. 	(Currently Amended) An entry point finder (EPF) comprising: 
a plurality of worker modules; 
a plurality of queues, wherein each one of the queues is communicatively coupled to a corresponding one or more of the worker modules; 
a plurality of computer-based memory storage locations, wherein each one of the computer-based memory storage locations is communicatively coupled to a corresponding one or more of the worker modules; and 
a computer-based search platform communicatively coupled to at least one of the worker modules, wherein the entry point finder is configured to: 
extract, with execution of one or more of the worker modules, a plurality of software 5Application No. 15/676,044Docket No. 516735.5000037 objects from a business-critical application computer system; 
store the extracted software objects in the computer-based search platform; 
find relationships, with execution of one or more of the worker modules, between the extracted software objects that are stored in the computer-based search platform; 
create a database that represents the extracted software objects and the relationships between the extracted software objects; and 
identify an entry point that is at least one of the extracted software objects or at least one of the relationships which an end user can execute; 
receive, from the end user through a graphical user interface, a specified period of time for 
extract end user activities executed by the identified entry point over the specified period of time, wherein the identifying of the entry point is over the specified period of time; 
 cross-referencing the end user activities against the identified entry point to further identify any entry point being modified and being used as part of the end user activities during the specified period of time; and 
determine vulnerabilities based on the cross-referencing, wherein the determined vulnerabilities are any of the identified entry point being modified and being used as part of the end user activity during the specified period of time.



Allowable Subject Matter
10.	Based on the further search conducted, the examiner’s amendment, applicant’s amendment, and in light of persuasive arguments based on the amendment, the record is deemed sufficiently clear that no further statement of reasons for allowance is necessary. 

11.	Independent Claims 1 and 15 are allowed. Dependent Claims 2-13 and 16-19 are allowed in view of their respective dependence. Allowed claims are renumbered to 1-18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEERA WICKRAMASURIYA whose telephone number is (571)272-1507.  The examiner can normally be reached on MON-FRI 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG W. KIM can be reached on (571)272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMEERA WICKRAMASURIYA/
Examiner, Art Unit 2494

/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494